DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 06/08/2021. Claims 1, 4, 8-9, 12, 15 and 19 were amended; no claim was cancelled or added in a reply filed 06/08/2021. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 06/08/2021, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 4, 12 and 19 has been withdrawn. 
Applicant's arguments filed 06/08/2021 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are directed to beyond simply replacing human activity by a generic computer because they are directed towards a graphical user interface which presents an interactive map of a venue including one or more user selectable venue features and a seat location of a user’s friend, wherein the user’s friend is in a list of friends retrieved from a social network (remarks p. 6). Examiner respectfully disagrees. 
Examiner respectfully states that the recitation of a graphical user interface in a user device or the seat location of a friend, wherein the friend is in a list of friends retrieved from a 
As stated in the Office Action dated 03/16/2021, the claims are directed towards certain methods of organizing human activity because at the least the claims allow for managing of personal behavior and relationship between people (instructions for a user to follow to get to the friend’s seat). The graphical user interface of a user device is recited at a high level of generality which amounts to instructions of applying the abstract idea into a computer environment. Furthermore, retrieving a friend from a list of friends from a social network is also recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of extra solution activity. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Moreover, the claims does not include, alone or in combination, additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application (paragraph 11-14 and 36-45 as filed) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the retrieving of a friend from a list of friends from a 
Applicant argues that even if the claims are directed towards an abstract idea, the claims provide a specific improvement over prior systems with the feature to “directing, to a graphical user interface in a user device, a presentation of an interactive map of a venue including one or more user selectable venue features and a seat location of a user’s friend, wherein the user’s friend is in a list of friends is a list of friends retrieved from a social network.” (remarks p. 8). Examiner respectfully disagrees. 
The asserted limitation by Applicant is not an improvement over specific improvement but rather simple instructions of applying the abstract idea into a computer environment which does not integrate the abstract idea into a practical application. Please see above argument for details. 
Applicant argues that the claims provide inventive concept as a combination and that the Examiner did not provide any evidence to show that the claims are well-understood, routine and conventional (remarks p. 9). Examiner respectfully disagrees. 
Examiner respectfully notes that as stated in MPEP 2106.07(a)(III) “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.” Therefore, Examiner was not required to present any evidence because the additional elements were asserted as “apply it” instructions. 
In regards to Applicant’s arguments that the claims present an inventive concept as a combination, the claims do not actually provide significantly more limitation, alone or in combination. Please see bullet 8 above for details. 
Applicant’s arguments with respect to the 102 argument have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including a one or more user- selectable venue features and a seat location of a friend; obtaining input selecting a first feature of the one or more user-selectable venue features; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second feature based on the foot traffic congestion data; and directing presentation of the 
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic “interactive map”, graphical user interface, user device or social network does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites graphical user interface, user device, social network, and “interactive map”. These additional elements are recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component.  Furthermore, retrieving a friend from a list of friends from a social network is also recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of extra solution activity. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification 
Dependent claims 2-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including one or more user- selectable venue features; obtaining input selecting a first feature of the one or more user-selectable venue features; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second feature based on the foot traffic congestion data; and directing presentation of the route on the […] map, wherein one of the first feature or the second feature is the seat location of the friend.”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior 
This judicial exception is not integrated into a practical application. In particular, the claim only recites CRM, one or more processors, a system, graphical user interface in a user device, social network, and “interactive map”. These additional elements are all recited at a high level of generality which is no more than mere instructions to apply the exception using a generic computer component. Furthermore, retrieving a friend from a list of friends from a social network is also recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of extra solution activity. Therefore, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application (paragraph 11-14 and 36-45 as filed) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the retrieving 
Dependent claims 10-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “directing presentation of an […] map of a venue including one or more user- selectable venue features; obtaining input selecting a first feature of the one or more user-selectable venue features; identifying a second feature of the venue related to the first feature; obtaining foot traffic congestion data for the venue; calculating a route from a current location to at least the second feature based on the foot traffic congestion data; and directing presentation of the route on the […] map, wherein one of the first feature or the second feature is the seat location of the friend”
The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for generating instructions for a person to follow which is a method of managing personal behavior or relationships or interactions (i.e. following rules or instructions). The inclusion of a generic CRM, one or more processors, graphical user interface in a user device, social network and “interactive map” does not exclude the claims from being directed towards an abstract idea
This judicial exception is not integrated into a practical application. In particular, the claim only recites CRM, one or more processors, graphical user interface in a user device, social 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application (paragraph 11-14 and 36-45 as filed) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional activity when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the retrieving of a friend from a list of friends from a social network is well understood, routine, and conventional activity is supported under Berkheimer.
Dependent claims 17-20 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Das (US 2011/0184945) in view of Zises (US 2013/0170697).
As per claim 1/9/16, Das discloses a method, one or more non-transitory computer-readable media containing instructions which, when executed by one or more processors, cause a system to perform one or more operations; and a system comprising: one or more processors (paragraph 59); and a non-transitory computer-readable media containing instructions which, when executed by the one or more processors, cause the system to perform one or more operations, the operations comprising (paragraph 60):  
 Directing, to a graphical user interface in a user device, presentation of an interactive map of a venue including one or more user- selectable venue features (paragraph 22, 30); 
identifying a second feature of the venue (fig. 3, fig. 6, paragraph 22, 28-29, 33, 46-47, the system identifies elevators and stairs to the user’s destination); 
obtaining foot traffic congestion data for the venue (paragraph 28, 46-47); 
calculating a route from a current location to at least the second feature based on the foot traffic congestion data (fig. 3, 6, paragraph 22, 28-29, 33, 46-51, the route is calculated to the destination via the elevators and stairs taking into consideration the congestion data); and 
directing presentation of the route on the interactive map (paragraph 30, 33-35).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Zises in the teaching of Das, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

As per claim 2/10/17, Das discloses wherein the second feature is related to the first feature based on the second feature being a same type of feature as the first feature but at a different location in the venue than the first feature (fig. 6, paragraph 46-47).

As per claim 3/11/18, Das discloses wherein the second feature is identified based on a first line at the first feature being longer than a second line at the second feature (paragraph 46-51, fig. 6).

As per claim 4/12/19, Das discloses wherein the second feature is identified based on a first time duration that includes a combination of a first walking time to the first feature and a first wait time in a first line at the first feature being longer than a second time duration that -Page 35-Docket No.includes a combination of a second walking time to the second feature and a second wait time in a second line at the second feature (fig. 6, paragraph 28, 32-33, 35, 46-51, the travel time to the indoor destination and wait lines are taken into consideration when ranking the recommendations and presenting them to the user).

As per claim 5, Das discloses wherein the first feature and the second feature include at least one of a restroom, a food stand, and a beverage stand. (paragraph 46-51, fig. 6).

As per claim 6/13, Das discloses wherein the foot traffic congestion data for the venue includes congestion related to a specific feature in the venue (fig. 6, paragraph 46-51).

As per claim 7/14/20, Das discloses wherein the foot traffic congestion data for the venue includes congestion data for the first feature (fig. 6, paragraph 46-51).

As per claim 8/15, Das discloses further comprising: determining that the foot traffic congestion data for the second feature is less than congestion data for the first feature, wherein the route is calculated from the current location to at least the second feature based on the foot traffic congestion data for the second feature being less than the congestion data for the first feature (fig. 6, paragraph 46-51, the wait line at each restroom is taken into consideration when recommending the restrooms in the venue). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628